DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “dibenzothiphene” in line 3, this should instead read “dibenzothiophene”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (“Thermal Properties of Copper(II) Chelates of Some 1,5-Alkylpentane-2,4-diones” Bulletin of the Chemical Society of Japan, vol. 45, Issue 1 (1972) pp. 174-178.) (hereafter “Yoshida”).
Regarding Claims 1, 3-6, and 13-15: Yoshida discloses the compound shown below {Table 1: Cu(Et2acacEt2)2 which is C26H46O4Cu}.

    PNG
    media_image1.png
    259
    270
    media_image1.png
    Greyscale


Claims 1-3, 5-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US 2013/0137866 A1) (hereafter “Inoue ‘866”).
Regarding Claims 1-3, 5-8, and 13: Inoue ‘866 discloses a light-emitting compound having the structure shown below {(p. 11, paragraph [0112]; The light-emitting layer contains Inoue ’866’s inventive compound), (p. 5, paragraph [0078]; Specific examples of Inoue's inventive compounds are Structural Formulae (100) to (123).), (p. 8, Structure Formula (120))}.
[AltContent: textbox (Inoue ‘866’s Structural Formula (120))]
    PNG
    media_image2.png
    420
    697
    media_image2.png
    Greyscale


Note that in the above structure the instant R2 and the instant R5 are methyl and joined to form a ring. Alternatively, the instant R2 can be ethyl and linked to the instant R5 to join a ring.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-8, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Inoue ‘866" (US 2013/0137866 A1).
Regarding claims 1-3, 5-8, 13, and 16-17: Inoue ‘866 discloses a light-emitting compound having the structure shown below {(p. 11, paragraph [0112]; The light-emitting layer contains Inoue ’866’s inventive compound), (p. 5, paragraph [0078]; Specific examples of Inoue's inventive compounds are Structural Formulae (100) to (123).), (p. 8, Structure Formula (120))}.
[AltContent: textbox (Inoue ‘866’s Structural Formula (120))]
    PNG
    media_image2.png
    420
    697
    media_image2.png
    Greyscale


Note that in the above structure the instant R2 and the instant R5 are methyl and joined to form a ring. Alternatively, the instant R2 can be ethyl and linked to the instant R5 to join a ring.
Inoue ‘866 does not teach a specific device comprising the compound shown above.
However, Inoue ‘866 teaches a first light-emitting device comprising a first organic light emitting device {(Fig. 6A to 6D), (Fig. 7A-7C), (Fig. 8), (pp. 10-11, paragraph [0100]), (p. 11, paragraphs [0102]-[0103]), (p. 12, paragraph [0122])}.
The first organic light emitting device comprising an anode, a cathode and an organic light emitting layer disposed between the anode and the cathode {(Fig. 1), (p. 11, paragraph [0103])}.
The organic light emitting layer comprises a light-emitting compound of the disclosure of Inoue ‘866, including possibly the compound shown above {(p. 11, paragraph [0112]; The light-emitting layer contains Inoue ’866’s inventive compound), (p. 5, paragraph [0078]; Specific examples of Inoue's inventive compounds are Structural Formulae (100) to (123).), (p. 8, Structure Formula (120))}.
Inoue '866 further discloses that the organic light emitting layer further comprises a host material {p. 11, paragraph [0113]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Inoue ‘866 such that it was comprised in the light-emitting layer of the organic light emitting device of Inoue ‘866 described above as the light-emitting material in addition to a host material, based on the teaching of Inoue ‘866. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 18: Inoue ‘866 discloses all of the features with respect to Claim 16, as outlined above. 
Inoue '866 further discloses that the organic light emitting layer further comprises a host material {p. 11, paragraph [0113]}. 
Inoue ‘866 does not teach a specific device comprising the compound shown above and a specific host material.
However, Inoue ‘866 teaches that the host that can be a carbazole containing material such as 4,4',4''-tris(carbazol-9-yl)triphenylamine (abbreviation: TCTA) {p. 11, paragraph [0113]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device by using CBP as a host material, based on the teaching of Inoue ‘866. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claim 20: Inoue ‘866 discloses all of the features with respect to Claim 16, as outlined above. 
Claim 20 differs from claim 16 in that claim 20 requires a device have the same limitations as the device of claim 16 to be included in a consumer product.
Inoue ‘866 does not teach a specific consumer device comprising the compound of Inoue ‘866 described above.
Inoue ‘866 further teaches that the organic light emitting device of Inoue ‘866 can be used in an image display device or a lighting device {paragraphs [0031]}. An image display device and a lighting device are each consumer products.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Inoue ‘866 such that it was comprised in the image display device or lighting device of Inoue ‘866 described above, based on the teaching of Inoue ‘866. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Inoue ‘866" (US 2013/0137866 A1) as applied to claim 16 above, and further in view of “Kwong ‘126” (WO 2009/021126 A2).
Regarding Claims 18-19; Inoue ‘866 discloses all of the features with respect to Claim 16, as outlined above. 
Inoue '866 does not disclose that the host has the structure shown below.

    PNG
    media_image3.png
    481
    779
    media_image3.png
    Greyscale

Kwong ‘126 teaches a compound having the structure shown immediately above as a host material {(p. 15, Compound 2’), (p. 30, Compound 2S), (p. 53, Table 1, Device Examples 5-12), (p. 8, ¶ [0033]; triphenylene-containing benzo-fused thiophene as hosts that can accommodate a wide variety of emitting dopants while providing high efficiency without quenching.)}. Kwong ‘126 sought to provide host compounds with triphenylene and dibenzothiophene skeletons that when used in organic electroluminescent devices enabled devices with increased lifetime, improved efficiency, and lower driving voltage {p. 9, paragraph [0033]), (p. 54, Table 2)}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the organic light emitting device disclosed by Inoue '866 to use Kwong ‘126’s Compound 2S as a host material, as taught by Kwong ‘126. The motivation for doing so would have been to provide a host compound with triphenylene and dibenzothiophene skeletons that when used in an organic electroluminescent device enabled a device with increased lifetime, improved efficiency, and lower driving voltage, as taught by Kwong ‘126.

Claims 1-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Herron” (WO 2005/124889 A1).
Regarding Claims 1-8 and 13-17; Herron discloses a first light-emitting device comprising a first organic light emitting device {p. 14, lines 15-37}.
The first organic light emitting device comprising an anode, a cathode and an organic light emitting layer disposed between the anode and the cathode {p. 14, lines 19-31}.
The organic light emitting layer comprises a light-emitting compound having the structure shown below {(p. 15, lines 5-20; The light-emitting layer contains Herron’s inventive compound), (p. 2, lines 8-11; Herron’s inventive compounds can have the structure of Herron’s Formula I.), (p. 32, lines 29-30 and p. 33, Compound 12, which is a compound having the structure of Herron’s Formula I.)}.
 
    PNG
    media_image4.png
    887
    797
    media_image4.png
    Greyscale

[AltContent: textbox (Herron’s Compound 12)]

Herron further discloses that the β-diketone ligand in Herron's Compound 12 has the structure of Herron's Formula IV, shown below {(p. 5, lines 26-36 and p. 6, lines 1-10), (p. 6, Formula IV)}.

    PNG
    media_image5.png
    642
    632
    media_image5.png
    Greyscale

Herron does not exemplify a compound in which the instant R1 through R4 are alkyl and at least one of R1 through R4 has at least two C.
Herron teaches that at least one of the ligands in a compound having the structure of Herron's Formula 1 has at least one solvent-solubilizing substituent {p. 11, lines 10-22}. As can be seen in Herron’s Compound 12, the solubilizing substituent is 3-methylheptyl. Herron further teaches that providing a solvent-solubilizing substituent improves solution processibility {p. 3, lines 22-31}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Herron’s Compound 12 to have two 3-methylheptyl substituents instead of just one, based on the teachings of Herron. The motivation for doing so would have been to optimize the solution processibility of modified Herron’s Compound 12, based on the teachings of Herron. 
A compound that has the structure of Herron’s Compound 12 except that both of the substituents on the β-diketone ligand are 3-methylheptyl is within the scope of both Herron’s Formula I and Formula IV and would have been a predictable variation of Herron’s Compound 12. 

Regarding Claim 18; Herron teaches all of the features with respect to Claim 13, as outlined above. Herron further teaches that the organic layer further comprises a host material {p. 15, lines 21-31}. 
Herron does not teach a specific device comprising the modified Compound 12 of Herron and a specific host material
However, Herron teaches that the host material can be a carbazole containing material such as 4,4'-N,N,-dicarbazole biphenyl (CBP) {p. 15, lines 32-37}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device by using CBP as a host material, based on the teaching of Herron. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Herron” (WO 2005/124889 A1) as applied to claim 6 above, and further in view of "Inoue ‘604” (US 2008/0286604 A1).
Regarding Claims 9-10; Herron teaches all of the features with respect to Claim 6, as outlined above. Herron does not exemplify a compound in which the instant L1 is one of the group consisting of the instant LA1 through the instant LA13. 
Inoue ‘604 teaches the structure for several β-diketone ligands {p. 9, general formulae (L1) through general formulae (L10)}. Inoue ‘604 further teaches that the number of carbon atoms in the alkyl substituents of Inoue ‘604’s general formulae (L1) through (L10) changes the solubility of the metal complex is changed {p. 9, paragraph [0103]}. 
A compound having the structure of the modified Compound 12 of Herron is a homolog – a compound differing regularly by the successive addition of the same chemical groups, in the present instance, CH2 - of a compound in which the instant R1 through R4 are ethyl. The courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”. See MPEP 2144.09 II. 
Therefore, at the time of the invention, it would have been obvious to one with ordinary skill in the art to have made number of compounds based on the modified Compound 12 of Herron by varying the number of CH2 groups in the alkyl substituents of the β-diketone ligand, based on the teachings of Inoue ‘604. This would lead to a compound in which the instant R1 through R4 are ethyl. The motivation for doing so would have been to optimize the solubility of the metal complex by changing the number of carbon atoms in the alkyl substituents, as taught by Inoue ‘604. The resultant compound would have the structure of the instant Compound 1 where L1 is LA1 and L2 is in each case LQ1.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Herron” (WO 2005/124889 A1) as applied to claims 1 and 9 above, and further in view of “Kwong ‘076” (US 2008/0261076 A1) and "Inoue ‘604” (US 2008/0286604 A1).
Regarding Claims 11-12; Herron teaches all of the features with respect to Claims 1 and 9, as outlined above. 
Herron does not teach that the phenyl ring of the phenylquinoline ligand has alkyl substituents, as shown in the compound of the instant Claims 11 and 13 or exemplify a compound in which the instant L1 is one of the group consisting of the instant LA1 through the instant LA13.
Kwong ‘076 teaches a compound having the structure below {p. 10, Compound 1}.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Kwong ‘076’s Compound 1 has a lower sublimation temperature, higher efficiency, and narrower emission than the iridium complex compound with two 2-phenylquinoline ligands and one acetylacetonate ligand (Comparative example 3) {p. 10, ¶ [0052]}. The only difference between Kwong ‘076’s Compound 1 and the dopant used Kwong ‘076’s Comparative example 3 is the presence of the methyl groups on the phenyl ring of the phenylquinoline ligand.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the modified Compound 12 of Herron to have two methyl groups on the phenyl ring of the phenylquinoline ligand, as shown in Kwong '076’s Compound 1, based on the teachings of Kwong ‘076. The motivation for doing so would have been to use a compound that has a lower sublimation temperature, higher efficiency, and narrower emission, as taught by Kwong ‘076.
Herron as modified by Kwong ‘076 does not exemplify a compound in which the instant L1 is one of the group consisting of the instant LA1 through the instant LA13. 
Inoue ‘604 teaches the structure for several β-diketone ligands {p. 9, general formulae (L1) through general formulae (L10)}. Inoue ‘604 further teaches that the number of carbon atoms in the alkyl substituents of Inoue ‘604’s general formulae (L1) through (L10) changes the solubility of the metal complex is changed {p. 9, paragraph [0103]}. 
A compound having the structure of the modified Compound 12 of Herron is a homolog – a compound differing regularly by the successive addition of the same chemical groups, in the present instance, CH2 - of a compound in which the instant R1 through R4 are ethyl. The courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”. See MPEP 2144.09 II. 
Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have made number of compounds based on the modified Compound 12 of Herron as modified by Kwong ‘076 by varying the number of CH2 groups in the alkyl substituents of the β-diketone ligand, based on the teachings of Inoue ‘604. This would lead to a compound in which the instant R1 through R4 are ethyl. The motivation for doing so would have been to optimize the solubility of the metal complex by changing the number of carbon atoms in the alkyl substituents, as taught by Inoue ‘604.
The resultant compound would have the structure of the instant Compound 8.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Herron” (WO 2005/124889 A1) as applied to claim 16 above, and further in view of “Kwong ‘126” (WO 2009/021126 A2).
Regarding Claims 18-19; Herron teaches all of the features with respect to Claim 16, as outlined above. 
Herron does not disclose that the host has the structure shown below.

    PNG
    media_image3.png
    481
    779
    media_image3.png
    Greyscale

Kwong ‘126 teaches a compound having the structure shown immediately above as a host material {(p. 15, Compound 2’), (p. 30, Compound 2S), (p. 53, Table 1, Device Examples 5-12), (p. 8, ¶ [0033]; triphenylene-containing benzo-fused thiophene as hosts that can accommodate a wide variety of emitting dopants while providing high efficiency without quenching.)}. Kwong ‘126 sought to provide host compounds with triphenylene and dibenzothiophene skeletons that when used in organic electroluminescent devices enabled devices with increased lifetime, improved efficiency, and lower driving voltage {p. 9, paragraph [0033]), (p. 54, Table 2)}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the organic light emitting device disclosed by Herron to use Kwong ‘126’s Compound 2S as a host material, as taught by Kwong ‘126. The motivation for doing so would have been to provide a host compound with triphenylene and dibenzothiophene skeletons that when used in an organic electroluminescent device enabled a device with increased lifetime, improved efficiency, and lower driving voltage, as taught by Kwong ‘126.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19, and 22 of U.S. Patent No. 10,199,581 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 13-16: Claim 12 of U.S. Patent No. 10,199,581 B2 discloses a first light-emitting device comprising a first organic light emitting device.
The first organic light emitting device comprising an anode, a cathode and an organic light emitting layer disposed between the anode and the cathode.
The organic light emitting layer comprises an iridium metal complex comprising one of Ligands LA3, LA5, LA7, LA9, LA10, LA13—each of which meet the limitations of the instant L1—and ligands L2 and L3 each of which meet the limitations of the current claims 6 and 9.
Regarding claims 7-15: Claim 13 of the ‘581 patent (which depends from claim 12) corresponds to the current claims 7-15.
Regarding claims 17, 18, 19, and 20: Claims 15, 18, 19, and 14 of the '581 patent (each of which depend from claim 12) correspond to the current claims 17, 18, 19, and 20 (each of which depend from claim 12) respectively.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10074806 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-15: Claim 22 of U.S. Patent No. 10,748,806 B2 discloses a composition comprising a first compound having the structure shown below and a second compound {(Claim 1: The composition), (Claim 22: The specific compound)}.
[AltContent: textbox (Compound E6 of the ‘806 patent)]
    PNG
    media_image7.png
    385
    429
    media_image7.png
    Greyscale


The compound shown above has the structure of the instant Compound 43.
A composition comprising a first compound and a second compound is being equated with a formulation.

Claims 1-9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 9397302 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-9 and 13-15: Claim 23 of U.S. Patent No. 9397302 B2 discloses a composition comprising a first compound having the structure shown below {(Claim 1: The composition), (Claim 23: The specific compound)}.
[AltContent: textbox (Compound 453 of the ‘302 patent)] 
    PNG
    media_image8.png
    648
    708
    media_image8.png
    Greyscale



Claims 1-9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 9799838 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-9 and 13-15: Claim 23 of U.S. Patent No. 9799838 B2 discloses a composition comprising a first compound having the structure shown below {(Claim 1: The composition), (Claim 23: The specific compound)}.
[AltContent: textbox (Compound 453 of the ‘838 patent)] 
    PNG
    media_image8.png
    648
    708
    media_image8.png
    Greyscale



Claims 1-9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9929357 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-9 and 13-15: Claim 17 of U.S. Patent No. 9929357 B2 discloses compound having the structure shown below.
[AltContent: textbox (Compound 28 of the ‘357 patent)] 
    PNG
    media_image9.png
    602
    694
    media_image9.png
    Greyscale


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9929357 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 16: Claim 18 of U.S. Patent No. 9929357 B2 discloses a first light-emitting device comprising a first organic light emitting device.
The first organic light emitting device comprising an anode, a cathode and an organic light emitting layer disposed between the anode and the cathode.
The organic light emitting layer comprises a metal complex comprising a ligand LB. The ligand LB has the same definition as the instant ligand L1.

Claims 1-9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10457699 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-9 and 13-15: Claim 7 of U.S. Patent No. 10457699 B2 discloses compound having the structure shown below.

[AltContent: textbox (Compound 18 of the ‘699 patent)] 
    PNG
    media_image10.png
    515
    768
    media_image10.png
    Greyscale


Claims 1-3, 4-11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9929353 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-3, 4-11, and 13-16: Claim 13 of U.S. Patent No. 9929353 B2 discloses a first light-emitting device comprising a first organic light emitting device.
The first organic light emitting device comprising an anode, a cathode and an organic light emitting layer disposed between the anode and the cathode.
The organic light emitting layer comprises a metal complex compound that is a phosphorescent emissive dopant having the structure shown below {col. 201}.

 
    PNG
    media_image11.png
    545
    667
    media_image11.png
    Greyscale


Claims 1-9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9590194 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-9 and 13-15: Claim 17 of U.S. Patent No. 9590194 B2 discloses several compounds comprising the ligand LB43, which has the structure of the instant L1 {col. 374-386}.

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10003033 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 16: Claim 19 of U.S. Patent No. 10003033 B2 discloses a first light-emitting device comprising a first organic light emitting device.
The first organic light emitting device comprising an anode, a cathode and an organic light emitting layer disposed between the anode and the cathode.
The organic light emitting layer comprises a metal complex comprising a ligand LB. The ligand LB has the same definition as the instant ligand L1.

Claims 1-6 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10003033 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 13-15: Claim 18 of U.S. Patent No. 10003033 B2 discloses a metal complex comprising having the structure shown below.

    PNG
    media_image12.png
    509
    765
    media_image12.png
    Greyscale


Claims 1-6 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9935277 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 13-16: Claim 2 of U.S. Patent No. 9935277 B2 discloses a first light-emitting device comprising a first organic light emitting device.
The first organic light emitting device comprising an anode, a cathode and an organic light emitting layer disposed between the anode and the cathode.
The organic light emitting layer comprises an iridium metal complex compound having the structure shown below {col. 217}.

 
    PNG
    media_image13.png
    633
    881
    media_image13.png
    Greyscale


Claims 1-9 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9847496 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-9 and 13-16: Claim 1 of U.S. Patent No. 9847496 B2 discloses a metal complex comprising having the structure shown below.

    PNG
    media_image14.png
    573
    721
    media_image14.png
    Greyscale


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10008677 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-16: Claim 18 of U.S. Patent No. 10008677 B2 discloses a first light-emitting device comprising a first organic light emitting device.
The first organic light emitting device comprising an anode, a cathode and an organic light emitting layer disposed between the anode and the cathode.
The organic light emitting layer comprises an iridium metal complex compound having the structure shown below {col. 148}.

 
    PNG
    media_image15.png
    588
    705
    media_image15.png
    Greyscale

Claims 1-8, 10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9163174 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-8, 10, and 13-15: Claim 9 of U.S. Patent No. 9163174 B2 discloses a metal complex comprising having the structure shown below.

    PNG
    media_image16.png
    380
    501
    media_image16.png
    Greyscale

Claims 1-8 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9512355 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-8 and 13-15: Claim 20 of U.S. Patent No. 9512355 B2 discloses a first light-emitting device comprising a first organic light emitting device.
The first organic light emitting device comprising an anode, a cathode and an organic light emitting layer disposed between the anode and the cathode.
The organic light emitting layer comprises an iridium metal complex compound having the structure shown below {col. 135}.

 
    PNG
    media_image17.png
    460
    615
    media_image17.png
    Greyscale

Claims 1-9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10608186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-9 and 13-15: Claim 13 of U.S. Patent No. 10608186 B2 discloses an iridium metal complex compound having the structure shown below {col. 190, Compound 69}.

 
    PNG
    media_image18.png
    466
    661
    media_image18.png
    Greyscale


Claims 1-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10862046 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-11 and 13-15: Claim 15 of U.S. Patent No. 10862046 B2 discloses a number of compounds that meet the limitations of the current claims, the compounds shown below being examples {col. 248-col. 266; the compounds shown below, col. 248, col. 250}.

 
    PNG
    media_image19.png
    335
    376
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    476
    456
    media_image20.png
    Greyscale


Claims 1-9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 9691993 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-9 and 13-15: Claim 21 of U.S. Patent No. 9691993 B2 discloses a number of compounds that meet the limitations of the current claims, the compounds shown below being examples {col. 193-col. 203; the compounds shown below, col. 193, col. 203}.

 
    PNG
    media_image21.png
    603
    576
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    541
    755
    media_image22.png
    Greyscale


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10991896 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-16: Claim 9 of U.S. Patent No. 10991896 B2 discloses a first organic light emitting device {Claim 1}.The first organic light emitting device comprising an anode, a cathode and an organic light emitting layer disposed between the anode and the cathode {Claim 1}. The organic layer comprises one of the instant Compounds 8, 9, 12, 32, 43, 54, 55, 62, 83, 93, 118, 278, and 320 {Claim 9}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786